DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 9-13), filed on the 7th of December, 2021, with respect to the rejection(s) of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2020/0028603 A1 to Wang et al. (Wang), in view of Publication No.: US 2018/0041936 A1 to Kim et al. (Kim) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-10 and 12-19 (renumbered to as Claims 1-18) are allowed.
Independent Claims 1 and 12 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determine a signal quality of the reference signal; and when the signal quality is determined to satisfy a power saving condition, reduce, in (i) a spatial domain and/or (ii) a time domain, beam measurements in the BM for beam pairs including Tx beams transmitted from the network and respective Rx beams received by the electronic device, the beam pairs including the serving beam pair and one or more candidate beam pairs, wherein reducing the beam measurements in the spatial domain includes performing the beam measurements for a subset of the beam pairs including the serving beam pair, while not 5Application No. 16/861,924 Reply to Office Action of October 1, 2021 performing the beam measurements for a remaining subset of the beam pairs, a number of the subset of the beam pairs being less than a number of the beam pairs, the subset of the beam pairs including different Tx beams, and reducing the beam measurements in the time domain includes: skipping the beam measurements and corresponding beam reporting in the time domain for a first consecutive number of times; or increasing a period of periodic beam measurements and corresponding beam reporting from a first period P1 to a second period P2 that is longer than P1 when the beam measurements include the periodic beam measurements’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(a)	Publication No.: US 2019/0207722 A1 to Gao et al.	Paragraph 0125.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/
Primary Examiner, Art Unit 2463